IN THE
                         TENTH COURT OF APPEALS



                                No. 10-22-00312-CR

                     IN RE MARLIN MAURICE NUTALL


                               Original Proceeding
                                 _____________

                         From the 272nd District Court
                             Brazos County, Texas
                      Trial Court No. 16-04698-CRF-272-A


                          MEMORANDUM OPINION

      Relator’s Original Petition for Writ of Mandamus is denied. Relator’s Motion for

Leave to File a Petition for a Writ of Mandamus is denied as moot.


                                        MATT JOHNSON
                                        Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Mandamus denied; motion denied
Opinion delivered and filed October 12, 2022
Do not publish
[OT06]